ALLOWABILITY NOTICE
Information Disclosure Statement (IDS)
The information disclosure statement submitted on May 4, 2021, has been considered by the Examiner and made of record in the application file.
Allowable Subject Matter
Claims 1-20 are pending for allowance.
The following is an examiner’s statement of reasons for allowance: 
After a systematic prior art search, certain references were found that disclose subject matter common in scope with the instant application, e.g., Nagpal et al. US 10,423,926 discloses a method and a device for tracking an item using a tracking device associated with the item are described. The method, executed in a processor of the tracking device, comprises identifying a location state of the tracking device as one of an indoor location and an outdoor location relative to an indoor facility, based on at least one of satellite based data and connectivity to an access point in the indoor facility. Bastian et al. (US 2019/0235092) discloses an inventory tracking system includes a tracking device coupled to a transport structure that is designed to carry items. The tracking device includes a processor as well as several modules operatively connected to the processor for determining the location of the transport structure. The tracking device determines location using a short-range communication module when the tracking device is within a storage facility. When outside of the storage facility, the tracking device determines a location of the transport structure using a satellite navigation module. And Kaji (US 2009/0201149) discloses a user location tracking method allows a topology of a travel path taken by a user to be estimated without the use of location information such as GPS coordinates, so that a travel range of the user who only carries a small-sized terminal can be tracked at all times. The mobility tracking method is employed by a user location tracking device which uses radio waves sent from wireless devices distributed ubiquitously, the mobility tracking method including: detecting wireless device information identifying wireless devices out of the ubiquitously available wireless devices when the radio waves are received at a location where the user location tracking device is situated. But no reference was found that either alone or combined would anticipate or render obvious each and every limitation as specifically recited by at least independent claim 1, 8, and 15. 
Also, commonly owned patent documents US 10708722 B1, US 10812945 B1, and US 10911904 B1 disclose the main subject matter of the present application as claimed at least by independent claims 1, 8, and 15. That is, detecting, by an access point, a tracking device within a proximity of the access point; after providing, by the access point, a location of the tracking device to a tracking server and while the tracking device and the access point are communicatively coupled, caching, by the access point, subsequent locations of the tracking device; and in response to the tracking device communicatively decoupling from the access point, providing, by the access point, one or more of the cached locations of the tracking device to the tracking server.
However, the referred present application’s independent claims differ from the claims in the aforesaid commonly owned patent documents int that after providing, by the access point, a location of the tracking device to a tracking server and while the tracking device and the access point are communicatively coupled, caching, by the access point, subsequent locations of the tracking device without providing the subsequent locations to the tracking server.
Further search did not reveal at least a reference by other that could overcome the claimed limitation underlined above. Therefore, it is believed that the aforementioned independent claims are allowable.
Claims 2-7, 9-14, and 16-20 are also believed to be allowable by virtue of their dependence from claims 1, 8, and 15, respectively.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	Pertinent Prior Art
The following references, although not relied upon, are considered to be pertinent prior art since they disclose subject matter related to the invention claimed by the present application, i.e., tracking devices location.
US 10990922 B1		US 20190235092 A1	US 10237693 B2
US 20180025603 A1	US 20160307433 A1	US 20140274225 A1
US 20100214092 A1	US 20100214092 A1	US 20060122944 A1
Conclusion
Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
Commissioner for Patents
                    P.O. Box 1450
		Alexandria, VA 22313-1450
Hand-delivered responses should be brought to 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314                                                                                                                                                                           
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Amancio González, whose telephone number is (571) 270-1106. The Examiner can normally be reached on Monday-Thursday from 8:00am to 5:00pm. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.   
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Rafael Perez-Gutierrez, can be reached at (571) 272-7915. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.             
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free) or 703-305-3028.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist/customer service whose telephone number is (571) 272-2600.

/AMANCIO GONZALEZ/
Primary Examiner, Art Unit 2642
March 7, 2022